Citation Nr: 9909851	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  94-29 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The Board most recently remanded 
this case to the RO in March 1997 for further development.  
Having complied with the instructions on REMAND, the RO has 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's tinnitus is not persistent as a symptom of 
acoustic trauma in service.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for tinnitus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.87a, Diagnostic Code 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Once a veteran has 
presented a well-grounded claim, the VA has a duty to assist 
him in developing facts that are pertinent to the claim.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
filed a Notice of Disagreement (NOD) to the initial June 1993 
rating decision.  Therefore, it is an original claim placed 
in appellate status by an NOD taking exception with the 
initial rating award.

Accordingly, the claim must be deemed well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and the VA 
has the duty to assist the veteran in the development of 
facts pertinent to that claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999); cf. Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable resolution of the issue on appeal has been 
obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present for initial disability 
evaluations.  Fenderson, 12 Vet. App. at 126-127.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1998).  All 
reasonable doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).

The record shows that the RO granted service connection for 
tinnitus in June 1993 and assigned a noncompensable 
evaluation effective from April 1993, the date of the first 
medical evidence documenting a diagnosis of tinnitus.  The RO 
found the veteran's tinnitus to be secondary to his service-
connected hearing loss and otitis media.  The RO maintained 
the noncompensable evaluation in all subsequent rating 
decisions through the present appeal.

The veteran's tinnitus has been assigned a noncompensable 
schedular evaluation pursuant to 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  Under the rating schedule, this 
Diagnostic Code provides for a maximum 10 percent rating when 
the tinnitus is persistent as a symptom of head injury, 
concussion, or acoustic trauma.

Service medical records show that the veteran was diagnosed 
with chronic suppurative otitis media, cause undetermined, 
right ear.  He was also found to have hearing loss of the 
right ear due to the otitis media.  At the time, the veteran 
provided a history of recurrent drainage and impaired hearing 
of the right ear since childhood.  The veteran was discharged 
from service due to his right ear disabilities.

A private medical report from December 1947 discloses that 
the veteran believed that he had some deafness due to 
explosive gunfire in service.  At that time, the veteran 
underwent a radical mastoidectomy due to the chronic 
infection of his right ear.  VA examinations in January 1948, 
December 1949, May 1961, and April 1986 diagnose the veteran 
with conductive, or organic, hearing loss and make no 
findings of tinnitus.

A private audiological report dated November 1983 shows that 
the veteran reported a history of extensive infection of the 
right ear due to acoustic trauma from a cannon explosion in 
service.  It noted that the veteran presently experienced 
bilateral intermittent tinnitus and diagnosed him with 
moderate to severe conductive hearing loss of the right ear.

At an April 1993 VA examination, the veteran reported 
constant right ringing tinnitus.  He described the tinnitus 
as periodic until it became constant 4 to 5 months 
previously.  The examiner believed that the veteran's ear 
disease caused the constant ringing in the right ear.

At a VA examination in April 1996, the veteran presented with 
a history of a perforated right tympanic membrane and right 
ear infection while in active service.  He said that the ear 
continued to drain until he underwent mastoid surgery 
following service.  He was not certain when the tinnitus 
began, but believed that it occurred after the mastoid 
surgery.  He described the tinnitus as unilateral, constant 
and loud.

At a VA examination in December 1997, the veteran provided 
substantially the same history regarding his tinnitus.  He 
described it as constant bilateral buzzing type tinnitus, 
worse in the right ear.  In May 1998, the examiner noted that 
the veteran was treated for chronic suppurative otitis media 
in service and that he underwent a right mastoidectomy due to 
that disability.  Following the mastoidectomy, the veteran 
began to experience tinnitus.  The examiner noted that the 
veteran's conductive hearing loss was due to the chronic 
otitis media.  Likewise, he opined that the chronic tinnitus 
was a result of the chronic suppurative otitis media.

In summary, the Board finds that the evidence does not 
support a compensable evaluation for tinnitus.  The Board 
recognizes that the veteran occasionally reported a history 
of acoustic trauma in service to his medical providers.  
However, service medical records for the three months that 
the veteran served on active duty do not reflect any 
incidence of tinnitus due to acoustic trauma.  On the 
contrary, the records disclose that the veteran suffered from 
chronic otitis media and that he had experienced problems 
with his right ear prior to service.  Moreover, the Board 
notes that no medical professional has expressed the opinion 
that the hearing loss or tinnitus incurred by the veteran was 
caused by acoustic trauma.  All VA and private examiners 
diagnosed the veteran's hearing loss as conductive, or caused 
by the chronic infection of the right ear.  Finally, the VA 
examiner in May 1998 found that the veteran's tinnitus was 
related to the chronic otitis media the veteran experienced 
in service.  Therefore, as no medical evidence of record 
establishes that the veteran's tinnitus is the result of head 
injury, concussion, or acoustic trauma, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and the benefit sought on appeal must be denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for tinnitus is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

